              Case 2:20-sw-00769-KJN Document 5 Filed 07/21/21 Page 1 of 1


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN L. LEE
     Assistant United States Attorney
 3   501 I Street, Suite 10-100                                      FILED
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
                                                                     Jul 21, 2021
                                                                 CLERK, U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF CALIFORNIA

 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE               )         2:20-SW-0769-KJN
     APPLICATION OF THE UNITED          )
12   STATES OF AMERICA FOR A SEARCH     )         ORDER RE: REQUEST TO
     WARRANT CONCERNING:                )         UNSEAL SEARCH
13                                      )         WARRANT AND SEARCH
     1917 West Capitol Avenue, Room 205 )         WARRANT AFFIDAVIT
14   West Sacramento, California 95691 )
                                        )
15                                      )
                                        )
16

17         Upon application of the United States of America and good cause having been

18   shown,

19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is,

20   hereby ordered unsealed.

21

22   DATED: July 21, 2021
23

24

25

26

27

28
